Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28, 55-63 are presented for examination.  Claims 29-54 are canceled.

Response to Arguments
Applicant’s arguments regarding Jian reference, see remark, page 13, filed on 12/8/2021, with respect to claims 1, 14 and 27 have been fully considered and are persuasive.  The 102(a)(1) and 103 rejection of claims 1-28 under Jian have been withdrawn. 

Applicant's arguments filed on 12/8/2021 regarding Vaidya reference have been fully considered but they are not persuasive.

In the remark, applicant argued (1) claim 1 recites the communication indicating a power level associated with the customer equipment receiving wireless signals from the second wireless base station.  Vaidya indicates to communicate a report from user equipment to a wireless base station.  

Examiner traverse the argument:
As to point (1), Vaidya disclosed in 0059 that the user equipment monitors a power level of communication received from each of the other wireless access points and further generate a .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation "the communication device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12, 14-21, 25, 27-28 and 62-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaidya  et al (Vaidya), US 2020/0351739.

As per claim 1, Vaidya taught the invention including a method comprising:
At customer equipment in a network environment:
Establishing a wireless connection between the customer equipment and a first wireless base station in the network environment (pp. 0025, 0049, 0057), the first wireless base station operative to provide the customer equipment wireless connectivity to a remote network (pp. 0057);
Detecting presence of a second wireless base station in the network environment (pp. 0059); and
Initiating a handoff of the customer equipment from the first wireless base station to the second wireless base station via transmission of a communication to the first wireless base station, the communication indicating a power level associated with the customer equipment receiving 

As per claim 2, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught wherein a magnitude of the power level indicated by the communication misrepresents an actual power level at which the customer equipment received the wireless signals from the second wireless base station (pp. 0010-0012, 0059-0061: the power level shown from the report is not the actual power level in real time since it was monitored and collected for generating the report to trigger handoff initiation.  There exists differences in the prior collected power level in comparison to the actual power level at real time.  Therefore the collected power level is a misrepresentation of the actual power level).

As per claim 3, Vaidya taught the invention as claimed in claim 2.  Vaidya further taught wherein, the communication prompts the first wireless base station to execute the handoff of the customer equipment from the first wireless base station to the second wireless base station (pp. 0079-0084).

As per claim 4, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught to comprise:
At the customer equipment, receiving a handoff threshold value (pp. 0073); and
Producing the communication to indicate that the power level of the wireless signals from the second wireless base station is above the received handoff 

As per claim 5, Vaidya taught the invention as claimed in claim 4.  Vaidya further taught wherein the wireless signal are received by the customer equipment at a power level below the received handoff threshold value (pp. 0073: when second base station power level fall below threshold).  

As per claim 6, Vaidya taught the invention as claimed in claim 5.  Vaidya further taught to comprise:
Receiving the handoff threshold value from the first wireless base station (pp. 0073).  

As per claim 7, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught wherein detecting the presence of the second wireless base station includes:
At the customer equipment: 
Receiving the wireless signals from the second wireless base station, the wireless signals indicating an identity of the second wireless base station (pp. 0059-0061, 0079, 0088: collecting information from second base station includes base station identity information).  
 
As per claim 8, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught to comprise:
At the customer equipment:
Scanning the network environment (pp. 0059-0060);
Based on the scanning, detecting the presence of a set of wireless base stations in the network environment, the set of wireless base stations including the second wireless base station (pp. 0059-0062); and
Ranking the wireless base station in the set based on a signal strength of receiving respective wireless communications form each of the wireless base stations in the set (pp. 0055, 0066: best suited candidate from the list; signal strength is one of the possible parameters for selecting candidate).  

As per claim 12, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught wherein the handoff is initiated as an A-type handoff event in the network environment (pp. 0073: A2 event when serving station parameter is lower than threshold).  

As per claim 14, Vaidya  taught the invention including a system comprising:
Customer equipment in communication with a first wireless base station in a network environment (pp. 0025, 0049, 0057), the customer equipment operative to:
Establish a wireless connection between customer equipment and the first wireless base station (pp. 0025, 0049, 0057), the first wireless base station operative to provide the customer equipment wireless connectivity to a remote network (pp. 0057);
Detect presence of a second wireless base station in the network environment (pp. 0059); and
Initiate a handoff of the customer equipment from the first wireless base station to the second wireless base station via transmission of a communication to the first wireless base station, the communication indicating a power level associated with the customer equipment receiving wireless signals form the second wireless base station (pp. 0010-0012, 0059-0061, 0063-0064, 0067-0069, 0073, 0075-0077).  

As per claim 15, Vaidya taught the invention as claimed in claim 14.  Vaidya further taught wherein a magnitude of the power level indicated by the communication misrepresents an actual power level at which the customer equipment received the wireless signals from the second wireless base station (pp. 0010-0012, 0060-0061: the power level shown from the report is not the actual power level in real time since it was monitored and collected for generating the report to trigger handoff initiation.  There exists differences in the prior collected power level in comparison to the actual power level at real time.  Therefore the collected power level is a misrepresentation of the actual power level).

As per claim 16, Vaidya taught the invention as claimed in claim 15.  Vaidya further taught wherein, the communication prompts the first wireless base station to execute the handoff of the customer equipment from the first wireless base station to the second wireless base station (pp. 0079-0084).

As per claim 17, Vaidya taught the invention as claimed in claim 14.  Vaidya further taught wherein the customer equipment is further operative to:
At the customer equipment, receive a handoff threshold value (pp. 0073); and
Produce the communication to indicate that the power level of the wireless signals received from the second wireless base station is above the received handoff threshold value (pp. 0059-0061, 0073: essential for candidate base station to have power level higher than threshold to qualify as best candidate for handoff).   

As per claim 18, Vaidya taught the invention as claimed in claim 17.  Vaidya further taught wherein the customer equipment receives the wireless signal at a power level below the received handoff threshold value (pp. 0073: when second base station power level fall below threshold).  

As per claim 19, Vaidya taught the invention as claimed in claim 18.  Vaidya further taught wherein the customer equipment is further operative to:
Receive the handoff threshold value from the first wireless base station (pp. 0073).  

As per claim 20, Vaidya taught the invention as claimed in claim 14.  Vaidya further taught wherein the customer equipment is further operative to:
Receive the wireless signals from the second wireless base station, the wireless signals indicating an identity of the second wireless base station (pp. 0059-0061, 
 
As per claim 21, Vaidya taught the invention as claimed in claim 14.  Vaidya further taught wherein the customer equipment is further operative to:
Scan the network environment (pp. 0059-0060);
Based on the scanning, detect the presence of a set of wireless base stations in the network environment, the set of wireless base stations including the second wireless base station (pp. 0059-0062); and
Rank the wireless base station in the set based on a signal strength of receiving respective wireless communications form each of the wireless base stations in the set (pp. 0055, 0066: best suited candidate from the list; signal strength is one of the possible parameters for selecting candidate).  

As per claim 25, Vaidya taught the invention as claimed in claim 14.  Vaidya further taught wherein the handoff is initiated as an A-type handoff event in the network environment (pp. 0073: A2 event when serving station parameter is lower than threshold).  

As per claim 27, Vaidya taught the invention including a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware associated with customer equipment, cause the computer processor hardware to
Establish a wireless connection between the customer equipment and a first wireless base station (pp. 0025, 0049, 0057), the first wireless base station operative to provide the customer equipment wireless connectivity to a remote network (pp. 0057);
Detect presence of a second wireless base station in the network environment (pp. 0059); and
Initiate a handoff of the customer equipment from the first wireless base station to the second wireless base station via transmission of a communication to the first wireless base station, the communication indicating a power level associated with the customer equipment receiving wireless signals form the second wireless base station (pp. 0010-0012, 0059-0061, 0063-0064, 0067-0069, 0073, 0075-0077).  

As per claim 28, Vaidya taught the invention including a method comprising:
At a first wireless base station in a network environment:
Establishing a wireless connection between the first wireless base station and customer equipment in the network environment (pp. 0025, 0049, 0057), the first wireless base station operative to provide the customer equipment wireless connectivity to a remote network (pp. 0057);
Receiving a communication from the customer equipment, the communication indicating a power level associated with the customer equipment receiving wireless signals from the second wireless base station (pp. 0059-0061); and
In response to receiving the communication, initiating a handoff of the customer equipment from the first wireless base station to the second wireless base station in the network environment (pp. 0010-0012, 0059-0061, 0063-0064, 0067-0069, 0073, 0075-0077).  

As per claim 62, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught to comprise:
At the communication device: i) receiving notification that a performance of the first wireless base station providing wireless connectivity is poor, and ii) initiating the handoff based on the performance as indicated by the notification (pp. 0072-0073, 0076-0077). 

As per claim 63, Vaidya taught the invention as claimed in claim 1.  Vaidya further taught to comprise:
Communicating an identity of the second wireless base station to the first wireless base station (pp. 0016, 0061, 0077).  

Allowable Subject Matter
Claims 9-11, 13, 22-24, 26, 55-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN

Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 5, 2022